 374DECISIONS OF NATIONAL LABOR-RELATIONS BOARDNew York Trap-Rock Corporation,Nytralete Aggregate Divi-sionandNicholas A. Roberti.Case No. 3-CA-2230. - August 20,1964-DECISION AND ORDEROn May 13, 1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding,' finding that the Respond=ent had not engaged in certain unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Decision and a supportingbrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings -made by the Trial Examinerat the hearing,and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings of the Trial Examineronly to the extent they are consistent with our decision herein.The complaint alleged that the Respondent violated Section8 (a) (3) and (1) of the Act by discharging Nicholas A. Roberti, andviolated Section 8 (a) (1) of the Act by threatening an employee withreprisals if he sought the aid of his union representative over a matteraffecting terms and conditions of employment.The Respondent is a party to a collective-bargaining contract withLocal Unions Nos. 825, 825A, 825B, International Union of OperatingEngineers.On numerous occasions, Roberti, an employee, com-plained personally and through, his union representatives to the Re-spondent that it was not living up to the terms of the contract. Thus,lie complained when the Respondent failed to pay call-in pay and togive him the opportunity to work overtime, as required by the con-tract.The Respondent either rectified or promised to rectify thesecomplaints.Other complaints about the rate of pay applicable to hisjob were denied.When Roberti requested a pay increase in May orJune 1963, Production Manager Reedy told him, "Instead of com-plaining about your rate, maybe'you'd better be looking for a job.Maybe you'd better start looking for a job."Roberti also complainedon several occasions of the Respondent's failure to post job vacancies,as the Respondent had agreed to do.Although the job posting- ofvacancies was not specifically provided in the collective^bargainirig148 NLRB'No. 41. ` N Y TRAP ROCK CORP, NITRALETE AGGREGATE DIV375agreement, the agreement did pi ovide for promotions in accord withseniority, and Robeiti's complaints iegaiding job posting were madewith iefeience to this seniority provisionOnce when Robertibrought up the subject of job posting to Plant Manager Reid inJune 1963, Reid told him, "Listen, I'm running this goddam job andnot t lie Union "On September 1S, 1963, Reid visited Robeitr's father at a dock nearthe Responclent's plant, and discussed a business matter with himAsReid was leaving, the younger Roberti asked him again about theRespondent,'s handling of job posting and seniority rightsReidieplied, "Listen, you guinea, you son of a bitch, I'm running this job,not you or the unionIf you don't like it here you can leave"Rob-erti ieplied, "I might be a guinea son of a bitch, but it's better thanbeing a liar 'Reid then told Roberti not to report to work untilfuithei notificationRoberti was thereafter dischargedWhen Shop Sten,Yaid Ricketson and Union Representative McArdleintervened, unsuccessfully, with Reid in an attempt to have Robertireinstated, Reid conceded to them that the numerous complaints madeby Roberto contributed to his dischargeThe record shows that the day after Roberti's discharge anotheremployee, Bunce, complained to Foreman Tucker because Bunce hadnot been appointed to fill a job vacancy, and Tucker told him, "Oneman got fired last night and if you don't keep your mouth shut, you'reliable to be next "About a month later, in October, employee Bunce was reprimandedb) Supervisor Tucker for taking an overlong coffee break, and Reidbecame involved in the discussionBunce requested that the unionrepresentative be called to take part in the discussion, and was toldby Reid that if he did call the union representative, "it would be thesorriest day of his life "The Trial Examiner concluded that Roberto s complaints did notconstitute, protected activity under the Act but merely served to makeRoberti a nuisance and that, m any event, Roberti was not dischargedbecau,ze of these complaints but because he called Reid a haiWedo not agree with either of these conclusionsAll of Roberti's complaints were attempts to implement the pro-visions of the existing collective-bargaining agreementAs such,they constituted grievances within the framework of the contract, af-fecting the rights of all employees in the unitThe filing of suchgrievances constitutes conceited activity which is protected by Sec-tion 7 of the Act 1 Neither the fact that Roberti s grievances werenumerous, nor the fact that he processed some of the grievances him-1Morlyn Bonney andCla,enceBunney, Paitnera, d/b/a Bunney Bros ConstruetaonCompany,139 NLRB 1516 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDself changed their protected nature .2Moreover, a preponderance ofthe evidence shows that it was because Roberti was attempting to im-plement the contract negotiated by the Union that the Respondent dis-changed him.Thus, on various occasions when Roberti was present-ing grievances he was told to look for another job, and that the Unionwas not running this job.Moreover, at the time of his discharge,Reid answered his complaint about job posting with the remark thatneither he nor the Union was running this job. In addition, as setforth'above, Reid admitted that Roberti's complaints contributed tohis discharge.On the other hand, Roberti called Reid a liar onlyafter he had been provoked by Reid's abusive response to his questionconcerning prior grievances.' In all the circumstances, therefore,we find that absent Roberti's union and concerted activity in filinggrievances under the contract he would not have been discharged, andthat the Respondent thereby violated Section 8(a) (3) and (1) of theAct.We also find, contrary to the Trial Examiner, Reid's remark to em-ployee Bunce that, if he called his union representative over a disputeconcerning working conditions, "it would be the sorriest day of hislife," constituted a threat, and therefore violated Section 8(a)'(1) ofthe Act.THE REMEDYHaving found that the Respondent violated Section 8(a) (1) and(3) of the Act by discharging Roberti, we shall order Respondent tocease and desist therefrom and to offer Roberti immediate and fullreinstatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, and tomake Roberti whole for any loss of pay be may have suffered by rea-son of the Respondent's discrimination against him, by payment tohim of a sum of money equal to that which he would normally haveearned as wages from the date of his discharge to the date of theRespondent's offer of reinstatement, less his net earnings during saidperiod, in a manner consistent with Board policy set out in F. W.Woolworth Company,90 NLRB 289. Intereston backpay shall becomputed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.As a discriminatory discharge "goes to the very heart of the Act,"we shall order the Respondent to cease and desist from in any man-ner infringing upon the rights of employees as guaranteed by Sec-tion 7 of the Act 42 Farmers Union Cooperative Marketing Assn.,145 NLRB 1. That Roberti may have,on one additional occasion, attempted to obtain for himself a pay increase in excess ofthe contract rate, does not changeour conclusions herein.3Cf.V C. BrittonCo., 143 NLRB 220* N.L.R B. v. EntwistleMfg. Co.,120 F. 2d 532 (C.A.4) ; FryProducts,Inc.,110 NLRB.1000, 1005. N.Y. -TRAP ROCK CORP., NYTRALETE AGGREGATE DIV.377ORDERPursuant to Section-10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, New York Trap Rock Corporation, Nytralete AggregateDivision, Eddyville, ,New York, its, officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Threatening or otherwise interfering with, restraining,, orcoercing employees in the exercise of the rights guaranteed under Sec-tion 7 of the Act.(b)Discouraging activity having for its purpose the, submission,presentation, and processing of grievances pursuant to the terms of aa collective-bargaining agreement, by ' discharging, refusing to rein-state, or in any other manner discriminating against any of. its em-ployees in regard to their hire or tenure of employment, or any termor condition of employment.-(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act, or to refrain fromany or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board, finds willeffectuate the policies of the Act`:(a)Offer to Nicholas A. Roberti, immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reason of Respond-,ent's, discrimination against him as set forth in the section of thisDecision and Order entitled "The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.-(c)Preserve and, upon request, make available to the Board or its,agents, for examination and copying, all payroll records, social se-curity payment records, timecards,' personnel records and reports, and 378,DECISIONS OF. NATIONAL .LABOR 'RELATIONS' BOARDall other records necessary to analyze the amount of backpay due andall other rights under the terms of this Order.(d)Post at its plant in Eddydille, New York, copies of the at-tached notice marked "Appendix." I Copies of said notice, to be fur-nished by the Regional Director for Region 3, shall, after being dulysigned by the Respondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and be maintained byit for 6'0 consecutive days thereafter, in conspicuous, places, includingall places where notices to its employees are customarily posted.' Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writing, within10 days from the date of this Order, what steps have been takento comply herewith.In the eventthatthisOrder is enforced by a decreeof a United States Court ofAppeals,there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the' National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten or otherwise interfere with, restrain, orcoerce employees in the exercise of the 'rights guaranteed underSection 7 of the Act.WAVEWILL NOT discourage our employees' from- engaging inactivity having for its purpose. the submission, presentation, andprocessing of grievances pursuant to the terms of a collective-bargaining agreement, by discharging, refusing to reinstate,, orin any other manner discriminating against any of our employeesin regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL offer to Nicholas A. Roberti immediate and full ,rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, andmake him whole for any loss of pay he,may have suffered by, reasonof the discrimination by us against him.WE WILL NOT, in 'any other manner, interfere with our em-ployees' rights guaranteed under Section 7 of the Act, except tothe extent that, such rights may be affected by an agreement re-quiring membership in, a' labor organization, as , a condition , of N.Y.. TRAP, ROCK CORP., NYTRALETE AGGREGATE DIV.379employment, as -authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct-of 1959.NEW YORK TRAP ROCK CORPORATION,NYTRALETE AGGREGATE DIVISION,Employer.Dated----------------By-------------------------------------(Representative),(Title)NoTE.-We will notify the above-named employee if presently serv-ing in the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted-for 60 consecutive days from thedate of posting, and must not be altered, defaced, or,-covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buffalo,New York, Telephone No. TL 6-1782, if they have any question con-cerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISION-STATEMENT OF THE CASEUpon a charge filedon December9, 1963, byNicholasA. Roberti,the RegionalDirector for Region 3 for theNational LaborRelations Board, herein called theBoard, issued a complaint on behalf ofthe General Counsel of the-Board on Jan-uary 30,1964, alleging violations of Section 8(a) (3) and(1) of theNational LaborRelations Act, as amended(29 U.S.C. Sec.'151,et seq.),hereincalled the Act.Initsduly filed answer the Respondent,while admitting certain allegations of thecomplaint,denied the commission of any unfair labor practices.Pursuant to notice,a hearing was held beforeTrial Examiner Thomas F. Maheron March 11,1964,at Kingston,New York,where all parties-were represented bycounsel and were afforded full opportunity to beheard, topresent oral argument,and to file briefs with me.Briefswere filed byRespondent and theGeneral Counsel.Uponconsideration of the entirerecordin this case,including the briefs of theparties, and upon my observation of each witness appearing before me,Imake thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTNew York Trap Rock Corporation, Nytralete AggregateDivision, is a New Yorkcorporation maintaining its principal office,and place of businessat,West Nyack,New York,and elsewhere in the Stateof New Yorkconducts business including aplant atEddyville,New York, whereit is engaged_in the manufacture,sale, anddistribution of lightweight aggregate.In the course and conduct of its businessoperations Respondent purchases,transfers,and .delivers annually to its places ofbusiness in the Stateof New York, supplies and othergoods and materials valuedin excessof $50,000; of whichsupplies, goods,and materials valued in excess of$50,000,were transported to said places of businessdirectly fromStates of theUnited States other than the Stateof New York. -Uponthe foregoing concededfacts I find and concludethatRespondent is engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDIt is conceded that Local Unions825, 825A,825B,International Union of Operat-ing Engineers,AFL-CIO,individually and collectively herein called the Union, eachare, and have been at all times material herein,a labor organization within themeaning of Section 2(5) of the Act,and I so conclude and find.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Nicholas RobertiNicholas Roberti, an employee with 11/z years' tenure with Respondent and em-ployed as a front-end loader operator, was terminated following a heated discussionwith Respondent Plant Manager Roy Reid under circumstances which the GeneralCounsel alleges to constitute unlawful interference, restraint, and coercion, and asa result thereof unlawful discrimination.In substance the incident involves a visit of Plant Manager Reid to the boatmarina owned and operated by Roberti's father.Roberti Senior, it appears, hadcomplained to Respondent that dust blowing from Respondent's nearby aggregatemanufacturing operations had from time to time settled on the surfaces of pleasureboats moored at the Roberti docks, to the grievous annoyance of both Roberti andthe boatowners.Reid, by his visit, sought to exonerate Respondent (howeversuccessfully the record does not disclose) by the well-recognized expedient of point-ing elsewhere, in this instance to the nearby Callahan operations which also appearsto have generated a considerable amount of dust in the area.However successfulReid may have been he departed and was escorted to his car by employee NicholasRoberti who had been present at the conversation between Reid and his father.While walking to the car Roberti initiated a discussion involving job posting andseniority rights among employees, asking Reid, "What about the jobs being gov-erned by seniority.Why weren't they being governed by seniority?"WhereuponReid heatedly replied. "Listen you guinea, you son of a b-, I'm running this jobnot you or the union. If you don't like it here you can leave."Whereupon Robertireplied, "I might bea guinea sonof a b-, but its better than being a liar."Reidthen told Roberti not to report to work until further notice and departed the scene.,Reid immediately reported the incident to Union Shop Steward Victor Ricketson,stating that because Roberti had called him a "goddamn liar" he had told him notto report to work.The matter was then referred by Ricketson to Union Representa-tiveMcArdle who unsuccessfully intervened in Roberti's behalf.2Roberti hasnot since been employed by Respondent.Roberti's credited description of events which transpired during his employmentwith Respondent provides significant backdrop to his stormy departure.Roberti,in effect, described himself as being constantly vigilant to protect the employmentrights which he deemed to be his by virtue of his tenure and his membership in theunion representing him.While at no time is there evidence that eitherBusinessRepresentative McArdle or Shop Steward Ricketson was lax in the performance oftheir respective duties in this respect Roberti provided ample assistance to them,whether or not they knew or approved of it. Thus Roberti on a number of occasionsobjected to the fact that when called in for an emergency job he was not given the3-hour call-in pay agreed upon in the contract.On the occasions when he com-plained of this the matter was rectified by Respondent who told him on each occasionthat the failure was an oversight.Earlier, beginning in July 1962, Roberti had learnedthat his machine, a front-end loader, was being operated by truckdrivers at nightwhen he was at home, in what he believed to be a manner contrary to the contractprovisions.On four occasions he went to Plant Manager Reid to complain and oneach occasion was assured the matter would be straightened out.Roberti did notindicate if the matter was actually adjusted on these occasions, nor did he indicatewhy this matter was not referred to the proper union officials in the first place.1 The foregoing, as are substantially all my findings herein' unless stated otherwise, isbased upon the credited testimony of Roberti.While Reid's testimony corroboratesRoberti's account it attributes more colorful expletives to Roberti and does not includehis own reference to Roberti's ethnic and zoological background.I find it unnecessary to ,rely upon Reid's version in this instance2 The creditedtestimonyof Ricketson and McArdle. N.Y. TRAP ROCK CORP., NYTRALETE AGGREGATE DIV.381In August 1963, Roberti while operating the front-end loader, sought, throughShop Steward Ricketson and Business Representative McArdle, to get an interpretationof the contract whereby he would be held entitled to a shovel operator's pay ratewhen he was engaged in loading trucks with his assigned equipment.This rate wasrefused him.Roberti stated, however, that he had already discussed this matter withmanagement five or six times prior to referring it to the union officials.Roberti appears to have been particularly vigilant as to the posting of jobs.Thus, at an August 1963 union meeting, he registered a complaint that postingat the Respondent's plant was not being accomplished, having previously objectedon this samesubject to Plant Manager Reid in June 1963 and subsequently, and.finally on the occasion of his termination in October 1963.The June incidentinvolved the rumor that a bulldozer was to be purchased and an employee namedRoenkese, with 2 days less seniority than Roberti, was to be assigned to the newlyacquired equipment.When Roberti pressed the point with management, PlantManager Reid told him, "Listen,I am runningthis goddamn job.And not theUnion."Actually, the purchase of the bulldozer was then merely in the "talkingstage" and it was not actually purchased until 5 months thereafter, in November.By this time Roberti had been discharged .3One final instance of Roberti's continuing brush withmanagementwas a reprimandby General Foreman Irving Tucker for taking too long to do an assigned job. Robertiimmediately went to Plant Manager Reid, claiming that in the process of doing hisassignment he understood he was required to stop and do certain cleanup jobs formen and that this was the delaying factor. The next time Tucker reprimanded him forthe same sort of delay, Roberti informed him that he had cleared the whole procedurewith Reid.Thereafter Roberti heard it rumored that Tuckerwas goingto make anexample of him, to which Tucker, when confronted by Roberti, replied that he hadactually said he was going to make an example of "someone." There is no furtherevidence that reprisal of any sort was thereafter visited by Tucker upon either Robertior any unidentified "someone."B. Analysis and conclusionsEmployee Roberti appears to have suffered not so much from Respondent'sdiscrimination as from his own imprudence.General Counsel stated his positionas to the real cause for Roberti's discharge as being an attempt to implement thecontract and to protest regarding it, consulting on various occasions with PlantManager Reid. Shop Steward Ricketson, on the .other hand, testifyng in behalfof the General Counsel, provided a more realistic appraisal of why Roberti wasdischarged.When asked if Plant Manager Reid's mention of Roberti's complaintwas Reid's "reason why they took action against him," Ricketson conceded it had apart but, "basically, it was the thing that happened at the dock."Upon my evaluationof the whole record, and particularly Roberti's own testimony, I too, believe itwas the "thing that happened at the dock"-Roberti's verbal altercation with Reid.Certainly it cannot be questioned that 'an employer may fire his employee forcalling him a liar, regardless of the merits of the charge or of the provocation thatgave rise to it. Indeed it is well settled that an employee may be discharged for anyreason, valid or otherwise,so long asit is not forreasonsproscribed by the Act.What inevitably complicates such situations, however, is the suspicion lurking in thebackground, as claimed here, that there is present an element of discrimination forengaging in concerted activities, thereby discouraging membershipin a union, aviolation of Section 8 (a) (3) of the Act.It goes without saying that Nicholas Roberti must have been a source of irritationto Respondent'smanagement.No man who registered so many and repeated so manycomplaints could be otherwise.And in such a situation where all the employees wereshown to be adequately represented, I am familiar with no principle governing the lawof labor relations that would relegate to an individual with Roberti's propensities thefunctions of a one man band.Roberti was not the Union'sspokesmannor its representative.Indeed the recordshows the Union had two effective ones, McArdle and Ricketson. Roberti was simplyintruding himself into a position not provided for by the scheme of representation8 Roberti also testifiedthatin Juneor July1963,he sought to file a grievance "on thematter"but Shop Steward Ricketson informed him that grievance forms were not available. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDthen in operation, and was attempting to substitute his judgment for that of his dulyselected bargaining agent 4Neithei does an employee's right to engage in concerted activities independently ofhis bargaining agent 5 carry with it the correlative right of being a complainingnuisance 6Quite apart from the serious doubt that can be raised concerning theconcerted nature of Roberti's solitary efforts, I am disposed to view his conduct, asRespondent appears to have viewed it, as a nuisance, and I so conclude and findBut in any event I am persuaded that this continuing conduct and attitude, howevermuch it provided a background symptom of Roberti's personality, was not the reasonwhy he was dischargedIn short I conclude and find that Roberti, the complainerand nuisance that he obviously was, was discharged for the reason assigned in therecord by himself, by Plant Manager Reid, and by Shop Steward Ricketson, namelythat be called Reid a liar I accordingly recommend th tt so much of the complaintas relates to Roberti's discharge be dismissedC Interference, restraint, and coercionIndependent of the Roberti incident it is also alleged that Respondent's PlantManager Reid threatened an employee with reprisal if he consulted with or soughtthe aid and assistance of the Union regarding terms and conditions of employmentLate in October 1963, Employee Henry Bunce was reprimanded by his foreman,Irving Tucker, for taking an excessive amount of time on his coffee breakShopSteward Ricketson appeared on the scene as the dispute raged and Foreman Tuckerasked him "to straighten this guy out"Bunce's account of what then transpiredfollowsMr Tucker was using vile language on me, and I had said I don't want totake this crap from himVic [Ricketson] said no I didn'tMr Reid came outand asked what this discussion was aboutThere was the idea where MrTucker said he was always chasing me around I said we should bring thisthing to a headMr Reid agreed with nzeI said I would like to have HenryMcArdle, and Mr Reid said if I called Henry McArdle in on this it would bethe sorriest day of my lifeI said to Vic [Ricketson] I wanted Mr McArdle tobe brought in[Emphasis supplied ]According to Bunce the shop steward did not call Business Representative McArdleShop Steward Vic Ricketson's version of the incident accords with Bunce's anddescribes more fully Reid's comments, thus,Henry Bunce said, "I would like to have Mr McArdle " Roy (Reid) said,"If you bring Mr McArdle up here it will be the sorriest thing you ever done "I don't believe he meant it the way it soundedThen Roy said to me, "For every petty thing that happens on that job, wehave to call Mr McArdleMr McArdle everything is Mr McArdleEvery-time you have a petty grievance "He said, "These things should be settledright here on the job "Upon the foregoing I fail to see how Reid's remarks could reasonably be con-strued as interfering with, restraining, or coercing Bunce or any other employee inthe exercise of their statutory rightsTo begin with Shop Steward Ricketsonevaluated Reid's remark as not being meant the way it soundedAnd when, ac-cording to Bunce, he told Reid that his relationship with Tucker should be broughtto a head, Reid agreed with himUnder these circumstances it seems hardly worththe effort to dignify a plant manager's frustration over a minor coffee break disputeas a violation of the National Labor Relations ActI accordingly recommend thatthe allegation of a violation of Section 8(a) (1) be dismissed 7RECOMMENDED ORDERIt is recommended that the complaint herein be dismissed in its entiretyIPi ant Mlan iger Reid testified is ithout dispute that on one occasion Roberti sought tonegotiate for himself i rite for operating his equipment that exceeded the rate providedfor in the current contractFThc pro\iso to Ceetion 9(i) of the Set affords in employee such a right6Cf Stcains RoperMfg Co134 NLRB 1727CfAvncricanGscetzng8 Corporation,142 NLRB 283